Case 1:19-cv-00413-SOM-KJM Document 18 Filed 11/27/19 Page 1 of 2         PageID #: 139




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Wicked Nevada, LLC

                       UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Wicked Nevada, LLC,                     )   Case No.: 1:19-cv-413-SOM-KJM
                                           )   (Copyright)
                    Plaintiff,             )
      vs.                                  )   MOTION FOR LEAVE TO FILE
                                           )   FIRST AMENDED COMPLAINT;
   JOHN DOE dba YTS et. al.,               )   MEMORANDUM OF POINTS
                                           )   AND AUTHORITIES IN
                    Defendants.            )   SUPPORT OF MOTION;
                                           )   DECLARATION OF COUNSEL;
                                           )   EXHIBITS 1-2
                                           )

      MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

        COMES NOW, Plaintiff Wicked Nevada, LLC, by and through its counsel,

  moves for leave to amend the complaint. This motion is brought pursuant to pursuant

  to Rule 15(a)(2) of the Federal Rules of Civil Procedure.

        DATED: Kailua-Kona, Hawaii, November 27, 2019.
Case 1:19-cv-00413-SOM-KJM Document 18 Filed 11/27/19 Page 2 of 2   PageID #: 140




                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff
